      Case 4:13-cv-00151-RCC Document 118 Filed 11/06/19 Page 1 of 5



 1   Steven Sugarman
     New Mexico Bar No. 5717
 2   appearing pro hac vice
     347 County Road 55A
 3   Cerrillos, New Mexico 87010
     (505) 672-5082
 4   stevensugarman@hotmail.com
 5   Attorney for WildEarth Guardians
 6
 7
 8
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE DISTRICT OF ARIZONA
11
                                    TUCSON DIVISION
12
13
14
15
     WILDEARTH GUARDIANS,                   )
16                                          )         No. 13-151-RCC
           Plaintiff,                       )
17                                          )
     vs.                                    )    PLAINTIFF’S NOTICE RE:
18                                          )    FEDERAL DEFENDANTS’
     UNITED STATES FISH AND WILDLIFE        )    MOTION TO DISSOLVE
19   SERVICE and UNITED STATES FOREST       )         INJUNCTION
     SERVICE,                               )       [ECF DOC NO. 112]
20                                          )
           Defendants.                      )
21   _______________________________________)
22
23
24
25
26
27
28
      Case 4:13-cv-00151-RCC Document 118 Filed 11/06/19 Page 2 of 5



 1           On the afternoon of the day before this Court’s hearing on the Federal Defendants’
 2   Rule 59 motion, Federal Defendants floated a “trial balloon” when they filed a motion
 3   styled as Defendants’ Motion to Dissolve the Court’s Injunction Re the Cibola National
 4   Forest. ECF Doc. No. 112. Plaintiff WildEarth Guardians (“Guardians”) respectfully
 5   informs the Court that it intends to file a timely response to the Motion to Dissolve.
 6   However, because the motion is clearly intended to test the boundaries of this Court’s
 7   September 12, 2019 Order, Guardians herewith submits a few brief comments on the
 8   motion to dissolve in advance of the hearing on the pending Rule 59 motion. Guardians’
 9   intent in submitting these comments is to alert the Court to the specific manner in which
10   the Federal Defendants intend to proceed in response to the the on-going injunction
11   prohibiting certain forest treatments on the Cibola National Forest, and to thereby achieve
12   judicial economy and efficiencies.
13           The motion to dissolve is premised on the notion that the U.S. Fish and Wildlife
14   Service (“FWS”) issued a superceding Biological Opinion (“BiOp”) for the Cibola
15   National Forest on November 5, 2019, ECF Doc. No. 112-1, and that this superceding
16   BiOp “fully complie[s] with this Court’s order [of September 12, 2019].” ECF Doc. No.
17   112 at 1. The superceding BiOp is clearly aimed at testing the limits of this Court’s
18   September 12, 2019 order, and at ascertaining just how little the Federal Defendants need
19   to do in order to wriggle out from underneath the injunction. As this Court is aware, the
20   Federal Defendants have hung their hat on the argument that this Court erred – and
21   caused “manifest injustice” – when it included the phrase “route to recovery” in its
22   September 12, 2019 decision. Yet the superceding BiOp states as follows:
23           By sustaining nesting/roosting habitat, the Cibola NF is meeting owl
             survival requirements. In addition, the Forest Service is conducting surveys
24           in suitable habitat to locate owl sites on the Cibola NF, and
             identifyingsuitable, but currently unoccupied, recovery habitat to manage
25           for future nest/roost habitat. By conducting these actions, the Cibola NF is
             maintaining the habitat conditions necessary to provide roosting and nesting
26           habitat for the Mexican spotted owl within the action area and providing a
             route to recovery by supporting the Mexican spotted owl throughout its
27           range into the foreseeable future.
28   ECF Doc. No. 112-1 at 22 (emphasis added).

     WildEarth Guardians v. USFS and USFWS                       P laintiff’s Notice re: Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 1
      Case 4:13-cv-00151-RCC Document 118 Filed 11/06/19 Page 3 of 5



 1           As stated above, Guardians will file a full responsive memorandum within the time
 2   allotted by rule, but in the interim Guardians respectfully directs the Court’s attention to
 3   the following salient features of the superceding BiOp.
 4           First, the superceding BiOp – just like the 2012 BiOp that this Court found to be
 5   arbitrary and capricious – continues to relieve the U.S. Forest Service (“USFS”) of any
 6   enforceable responsibility for long-term range-wide population monitoring. The
 7   superceding BiOp states that the USFS has funded population monitoring in the past and
 8   “intends to fund” population monitoring in the future. However, this Court has already
 9   held that “future measures” must be incorporated as requirements in a BiOp if they are to
10   serve as the basis for a no jeopardy conclusion. WEG 2019 at 12 citing Center for
11   Biological Diversity v. Rumsfeld, 198 F.Supp.2d 1139, 1154 (D. Ariz. 2002). The BiOp’s
12   statement regarding the USFS’s future intent does not meet the mark. National Wildlife
13   Federation v. National Marine Fisheries Service, 524 F.2d 917, 935-36 (9th Cir. 2008 )
14   (holding that “we are not persuaded that that even a sincere general commitment to future
15   improvements may be included in the proposed action [in order to support a no jeopardy
16   conclusion] absent specific and binding plans”).1
17           Second, the Federal Defendants persist in their position that they can evade the
18   requirement for long-term range-wide population monitoring by monitoring habitat. In
19   this regard, the superceding BiOp states as follows:
20           Regardless of long-term trends in owl population, it remains clear, based on
             the 2012 Recovery Plan, that safeguarding and promoting habitat features
21           needed to support the owl through uneven-aged stand management is a
             priority for the conservation of the species.
22
     ECF Doc. No. 112-1 at 22. In its September 12, 2019 decision, this Court addressed the
23
24           1
                   The superceding BiOp does not contain an Incidental Take Statement, so
25   the long-term range-wide population monitoring requirement could not be included in the
     BiOp as an associated “reasonable and prudent measure.” However, a population
26   monitoring requirement could be included as part of the “action” subject to the Section 7
27   consultation, and in that event the USFS’s failure to implement that population
     monitoring would trigger a requirement for the USFS to re-initiate consultation with the
28   FWS as to the impacts of the action. See 40 C.F.R. § 402.16(c).
     WildEarth Guardians v. USFS and USFWS                        P laintiff’s Notice re: Motion to Dissolve
     Civil No. 13-151-RCC                                                                             P age 2
      Case 4:13-cv-00151-RCC Document 118 Filed 11/06/19 Page 4 of 5



 1   “habitat-instead-of-population-monitoring” approach that is now reified in the
 2   superceding BiOp, and found that this approach does not pass muster in light of the
 3   Recovery Plan’s essential reliance on long-term range-wide population monitoring to
 4   validate and test assumptions as to the appropriate types and degrees of forest treatments
 5   on national forest lands. WEG 2019 at *11.
 6           Third, the superceding BiOp entirely unravels the fundamental logic underlying
 7   the adaptive management program for the MSO, and renounces the core importance of
 8   using long-term range-wide population trend data to validate assumptions as to the
 9   impacts of forest treatments. In this connection, the superceding BiOp states:
10           [E]ven if long-term population trends revealed declining trends (which
             would preclude delisting), we would not construe such results as grounds
11           for foregoing habitat management actions as proposed by the Cibola NF
             (e.g., mechanical and managed fire treatments, which mitigate risk of high-
12           severity wildfire) needed to safeguard key habitat elements for the owl.
13   ECF Doc. No. 112-1 at 22-23. Guardians has previously explained to the Court that the
14   testing and “fine-tuning” of management actions through population trend monitoring is
15   the sine qua non of adaptive management. As stated by the leading USFS MSO biologist
16   and Recovery Team leader:
17           Monitoring is critically important to the adaptive management process. The
             Forest Service has long espoused adaptive management as a cornerstone of
18           its management efforts. As management actions are applied,
             information that details the efficacy of those actions is critical to future
19           efforts. If the actions meet stated objectives, they should continue. If
             not, perhaps they should be revised and different approaches are
20           warranted.
21           The recovery plan was a combination of prescriptive site-specific guidance
             and descriptive desired conditions to strive for on the landscape. The
22           underlying philosophy of the recovery team was that the plan should
             emphasize adaptive management, whereby recommendations would be
23           adjusted as information was acquired to evaluate their effectiveness.
24           Depending on the outcome of [monitoring], treatments could continue,
             discontinue, or be adjusted.
25
     AR-FS 9370-72 (emphasis added). The Federal Defendants’ repudiation of this basic
26
     concept of adaptive management – and the specific purpose of long-term range-wide
27
     population monitoring in the case of the MSO – is nothing short of astonishing.
28

     WildEarth Guardians v. USFS and USFWS                       P laintiff’s Notice re: Motion to Dissolve
     Civil No. 13-151-RCC                                                                            P age 3
      Case 4:13-cv-00151-RCC Document 118 Filed 11/06/19 Page 5 of 5



 1            In its preliminary review and analysis of the superceding BiOp, Guardians has
 2   detected other infirmities and inconsistencies with the adaptive management approach set
 3   out in the Recovery Plan that would preclude a rational no jeopardy conclusion in an
 4   MSO BiOp. Guardians will fully brief all of these issues in its response to the motion to
 5   dissolve. However, for purposes of the November 7, 2019 hearing on the Federal
 6   Defendants’ Rule 59 motion, Guardians believed it was prudent to advise this Court that
 7   the Federal Defendants are probing this Court with the motion to dissolve in an effort to
 8   ascertain just how little accountability they can get away with in order to convince the
 9   Court that they are no longer “shirking [their] responsibility” to the MSO. WEG 2019 at
10   *11.
11
12   Dated:          November 6, 2019.
13
14                                           Respectfully submitted,
15                                                  /s/ Steven Sugarman
                                             Steven Sugarman
16                                           347 County Road 55A
                                             Cerrillos, New Mexico 87010
17                                           (505) 672-5082
                                             stevensugarman@hotmail.com
18
19
20                                     CERTIFICATE OF SERVICE
21
            I hereby certify that a true and correct copy of this Plaintiff’s Notice Re: Response
22   to Defendants’ Motion to Dissolve the Court’s Injunction Re the Cibola National Forest
     was served on counsel of record on November 6, 2019 through the Court’s electronic
23   CM-ECF system.
24
                                             /s/ Steven Sugarman
25                                           Steven Sugarman
26
27
28

     WildEarth Guardians v. USFS and USFWS                             P laintiff’s Notice re: Motion to Dissolve
     Civil No. 13-151-RCC                                                                                  P age 4
